



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Young, 2019 ONCA 605

DATE: 20190715

DOCKET: C65988

Rouleau, Tulloch and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Bradley Steven Young

Appellant

Bradley Steven Young, in person

Andreea Baiasu, for the respondent

Heard: July 10, 2019

On appeal from the conviction entered on August 7, 2018
    by Justice Moore of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

This is an appeal from a judge alone trial. The judge gave extensive and
    thorough reasons. In particular, she addressed in some detail the issues raised
    on appeal. This case came down to an assessment of credibility.

[2]

The appellant has pointed to no error in the trial judge's approach,
    including in her rejection of the suggestion of collusion by Crown witness.
    While the appellant objects to a Crown witness having created notes subsequent
    to the events, those notes were used for no improper purpose. The witness
    testified from her present recollection, the trial judge was alive to the issue
    and specifically addressed alleged inconsistencies.

[3]

The appellant also objects to the fact he was denied a legal aid
    certificate and had to proceed without counsel at trial. He has not
    demonstrated any unfairness in his trial.

[4]

The appeal from conviction is dismissed


